Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 1, 2022.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00582-CR



                        IN RE ANDREW PETE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1724931

                         MEMORANDUM OPINION

      On October 15, 2021, relator Andrew Pete filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator’s case, which is pending in the 179th District Court has been assigned
to a Harris Impact Felony Court. Relator objected to having visiting judge preside
over his case and requested that the Honorable Ana Martinez, presiding judge of the
179th District Court of Harris County, decide all pre-trial motions and conduct all
trial proceedings. In his mandamus petition, relator asks this court compel Judge
Martinez to allow him to present his pending motions to Judge Martinez.

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494‒95 (Tex. Crim. App.) (orig. proceeding). Relator
has an adequate remedy at law. See Mills v. Wilkinson, No. 01-96-00691-CV, 1996
WL 350358, at *1 (Tex. App.—Houston [1st Dist.] June 17, 1996, orig. proceeding)
(mem. op.) (not designated for publication) (holding relator had not shown that he
lacked an adequate remedy by appeal with regard to objection of assignment of
visiting judge).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2